Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Acknowledgement is made of the replacement drawing received on 7/18/2022.  The replacement drawing of Fig. 3 is acceptable and has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 2-6, 10, 11, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, it is unclear as to the meaning of the phrase, “apply a liquid component of first the coating”?  Should this phrase be changed to --apply a liquid component of the first coating--? Clarification is necessary.
	In claim 4, Applicants further recite the second enrober providing the second coating.  It is unclear how the second enrober applies the second coating when claim 1 recites/requires the [first] enrober applies the second coating?  Does the second enrober apply a third coating?  Clarification is necessary.
	In claim 10, line 2, Applicants recite “a first coating” however a first coating is recited in claim 1.  Is this first coating of claim 10 the same as in claim 1?  Should “a first coating” be changed to --the first coating--?  Clarification is necessary. 
	In claim 10, Applicants set forth specific food pieces such as RTE cereal.  Applicants do not clearly set forth that the food pieces further comprise RTE cereal.  Clarification is necessary. 
	In claim 11, Applicants set forth specific food pieces such as nut or confection.  Applicants do not clearly set forth that the food pieces further comprise nut or confection.  Clarification is necessary. 
In claim 11, line 2, Applicants recite “a first coating” however a first coating is recited in claim 1.  Is this first coating of claim 11 the same as in claim 1?  Should “a first coating” be changed to --the first coating--?  Clarification is necessary. 
	In claim 14, page 7, line 4, Applicants recite “the enrober” and it is unclear whether this refers to the first drum enrober or second drum enrober?  Clarification is necessary.

	                                 Claim Interpretation Withdrawn
	In light of amendments filed 7/18/2022, none of the present claim limitations of the instant application have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

                                                                     Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Braak (US 3,453,985; newly applied).
Braak provides a food coating system comprising an enrober (i.e., rotary drum, 1; see Fig.) capable of applying a first coating to at least a portion of a surface of a food piece in a stream of food pieces to produce a stream of coated food pieces wherein the enrober (1) is capable of applying a liquid component coating via pipe (6) and/or dry component coating via chute (5); a dryer (15) defined by a casing enclosing the system with application of heated gas (col. 1, lines 44-46; col. 2, lines 14-20) to receive the stream for drying coated food pieces; a splitter (10) defined by spaced horizontally disposed rolls capable of dividing or separating dried food pieces into two stream portions, and a conveyor or elevator (12) defining a conveyor apparatus for redirecting/returning at least a portion or percentage of dried coated food pieces that are undersized back to the enrober for a second coating (see the abstract).  Braak is silent concerning the conveyor or elevator (12) redirecting/returning 20 to 60% of the dried coated food pieces back to the enrober for the second coating.  However, the routineer in the art would readily appreciate that a majority of food pieces would be sufficiently coated the first time with a predetermined volume of coating in the enrober to result in an efficient coating system. Efficiency of the coating system would result in a minority percentage of undersized dried coated food pieces requiring a second coating.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the Braak conveyor or elevator would yield predictable results in redirecting/returning a minority percentage in the lower range of 20 to 60% of dried coated food pieces from those undersized dried coated food pieces.
Regarding claim 2, Braak provides for a separate supply of liquid component in enrober (1) via pipe (6) and dry particulate application (i.e., nuts) in enrober (1) via chute (5).
Regarding claim 3, Braak provides for an upper portion where pipe (6) is provided to supply liquid to the enrober (1) and a lower portion where chute (5) is provided to supply dry particulate to the enrober (1).
Regarding claim 4, Braak provides a single food coating system including enrober, dryer, splitter, and conveyor/elevator.  Braak is silent concerning communication of at least one stream portion being processed downline/downstream through a duplicate food coating system including second enrober.  However, the routineer in the art would readily appreciate duplication of the food coating system to include a downstream enrober, dryer, splitter, conveyor/elevator and conveyor apparatus for processing the at least one stream portion with at least one other or  second coating.  The duplication of the food coating system for further downstream processing with at least one other or second coating different from that of the first food coating system would only require routine skill in the art.
Regarding claim 5, upon duplication of the food coating system, the inclusion of a transfer or second conveyor to convey the at least one stream between the first food coating system and the second food coating system would be a viable form of transportation and would require no inventive effort.  The resulting combined or duplicated food coating system with  connecting transfer or second conveyor to transfer material from one system to the next would yield predictable results.
Regarding claim 6, upon duplication of the food coating system, Braak would provide for a second splitter (10) which encompasses a selector or classifier capable of dividing or separating dried coated food pieces into two stream portions from the second enrober, one stream of a larger acceptable size and the other stream of a smaller or unacceptable size as evidenced by (col. 2, lines 3-14).  The second splitter (10) encompassing the selector would further interact with a second inclined plate (11) to return undersized dried coated food pieces to the second enrober for at least another or third coating.
Regarding claim 7, Braak provides splitter (10) which encompasses a selector or classifier capable of dividing or separating dried coated food pieces into two stream portions, one stream of a larger acceptable size and the other stream of a smaller or unacceptable size as evidenced by (col. 2, lines 3-14).  The splitter (10) encompassing the selector further interacts with an inclined plate (11) to return undersized dried coated food pieces to the enrober for the second coating.
Regarding claim 8, the conveyor or elevator (12) appears to be a belt conveyor (see the Fig.).
Regarding claim 10, the Braak food coating system would be capable of applying a desired coating whether liquid or particulate to any food product core including RTE cereal in as long as the food product would be round/annular in form because Braak food cores appear round/annular in form (see Fig.).
Regarding claim 11, the Braak food coating system includes a supply of liquid component in enrober (1) via pipe (6) and dry particulate application (i.e., nuts) in enrober (1) via chute (5).  Thus, the Braak food coating system would be capable of applying a first coating (i.e., liquid chocolate) to particulates (i.e., nuts) since both can be supplied to the enrober (1).
Regarding claim 12, Braak is silent concerning the conveyor or elevator (12) redirecting/returning 30 to 60% of the dried coated food pieces back to the enrober for the second coating.  However, the routineer in the art would readily appreciate that a majority of the food pieces would be sufficiently coated the first time with a predetermined volume of coating in the enrober to result in an efficient coating system. This efficient coating system would result in a minority percentage of undersized dried coated food pieces requiring a second coating.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the Braak conveyor or elevator would yield predictable results in redirecting/returning 30 to 60% of the dried coated food pieces to the enrober for the second coating of those undersized dried coated food pieces.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 2009/0155423) in view of Greer (US 2,680,423).
Moore sets forth a food coating system comprising an enrober which may have an enrober pair comprising a first drum (355; see Fig. 3) of the pair providing a first coating to at least a portion of a surface of a food piece in a stream of food pieces to produce a stream of first coated food pieces; a second drum enrober as attempted by manufacturing to be in the form of a second tumbledrum (not shown [0049]) of the enrober pair provided downstream of the first drum, wherein the second drum would be able to be stopped/non-active [0038, 0040] such that first coated pieces can pass downstream to dryer (375) to receive the stream and effect dried coated food pieces.  Dried coated food pieces are further processed downstream (376, 377) following the dryer.  Moore further provides a [recycling] conveyor (i.e., recycling conveyor apparatus; [0044]; not shown) downstream of the dryer (375), the conveyor having screening to allow for food fines (i.e., small food pieces) to pass through the screen to be recycled.  Moore is silent concerning a splitter to divide dried food fines including small dried coated food pieces into two stream portions along with the recycling conveyor to effect recycling of small coated and dried food pieces (20-60%)  back to the enrober for a second coating.  However, Greer recognizes in the food coating art, splitting/dividing a predetermined volume stream (i.e., one-half side portion, col. 3, lines 12-16; 50%) of coated food product following passage through a coating machine into two streams, a) a recycling stream wherein coated food product is directed to a turntable/conveyor (28, 30, 40) to direct food product back to the coating machine (12) for a second coating of the stream of coated food product and b) a finishing stream wherein a predetermined volume stream of single coated food conveys onto an output conveyor (36) for further downstream processing (Figs. 1, 1a; claim 1; see Fig. 1a of Greer modified below with designation of the splitter/divider). 

    PNG
    media_image1.png
    256
    515
    media_image1.png
    Greyscale

Greer provides such an arrangement adaptive to existing coating apparatus to provide for single or double coated food product with use of very little floor space (col. 4, lines 5-16).  In light of the teachings of Greer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Moore food coating system to incorporate a   splitting apparatus including splitter/divider downstream of the enrober following the dryer with a recycling turntable/conveyor in place of the Moore recycling conveyor in order to effect a single coating system or double coating system using the same floor space thereby reducing manufacturing costs.  The division of two stream portions of coated dried food in half (50%) with a recycling stream wherein coated food product is directed to turntable/conveyor to direct the product back to the enrober or coating machine for a second coating of the stream of coated food product and a finishing stream wherein a predetermined volume stream of single coated food conveys via output conveyor for further downstream processing would allow for production of cheaper food product (i.e., single coating food product) from the more expensive (i.e., double coating food product).  As mentioned by Greer (col. 4, lines 10-16), adaptation of an existing single food coating system to a double coating food coating system may be done easily and quickly with very little floor space.  Thus, modification of the Moore food coating system to include to a splitter/divider with turntable/conveyor following the dryer with the dried coated food effecting two streams one for recycling (double coating) and the other stream for single coating for further downstream processing would require only routine skill in the art.  The resulting combined food coating system would yield predictable results.  No new functionality would arise from the combination.
Regarding claim 2, the Moore enrober would enable a user to separately apply liquid component application via first drum (355, [0042]) and dry particulate application via second tumbledrum (365, [0043-0044]) when the second tumbledrum is activated.
Regarding claim 3, Moore enrober would include a first portion in the first drum (355, [0042]) and a second portion in the second tumbledrum (365, [0043-0044]) defines a second portion.
Regarding claim 4, the invention instantly claimed requires that the at least one stream portion returns back to the [first] enrober or first drum.  The instant claim language is in conflict with the language of claim 1 requiring the first drum enrober to apply the second coating.  The food coating system as defined by the combination above upon return of the at least one stream portion would be capable of activating the second tumbledrum for a coating of particulate material to the recycled coated food product.
Regarding claim 5, see Moore second conveyor apparatus (361, Fig. 3).
Regarding claim 6, the combined teachings of Moore and Greer have been mentioned above.  Moore recognizes the use of screening in a conveyor belt that is used in the system as evidenced by [0044].  One of ordinary skill in the art would readily appreciate providing a suitable screening conveyor belt defining a selector for selecting at least one stream portion of coated pieces via size with smaller food pieces being removed from the stream for recycling to the second drum.  The food coating system as defined by the combined teachings would minimally suggest incorporation of screening via a conveyor belt as this would be capable to select desired coated food pieces from fine coated food pieces by size which would thereby be recycled to the second tumbledrum and/or removed.
Regarding claim 7, the combined teachings of Moore and Greer have been mentioned above.  Moore recognizes the use of screening in a conveyor belt that is used in the system as evidenced by [0044].  One of ordinary skill in the art would readily appreciate providing a suitable screening conveyor belt defining a selector for selecting at least one stream portion of coated pieces via size with smaller food pieces being removed from the stream for recycling.  The food coating system as defined by the combined teachings would minimally suggest incorporation of screening via a conveyor belt as this would be capable to select desired coated food pieces from fine coated food pieces by size which would thereby be recycled and/or removed.
Regarding claim 8, Moore conveyor(s) appear to be in belt form (see Fig. 3) or even vibratory in form as evidenced by [0043].
Regarding claim 10, the enrober as defined by the combination above being food core compatible especially for cereal (see Moore [0018-0019]) would enable a user to coat and/or form a portion of ready-to-eat (RTE) cereal in a stream of food core pieces.
Regarding claim 11, the enrober as defined by the combination above being food core compatible especially for nut or confections [0018-0019] would enable a user to coat a portion of nut or confections in a stream of food core pieces.
Regarding claim 12, the food coating system as defined by the combination above having a splitter/divider with turntable/conveyor to return a predetermined volume stream (i.e., one-half side portion, Greer, col. 3, lines 12-16; 50%) of coated food product would enable one-half of stream of dried first coated pieces back to the enrober. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 2009/0155423) in view of Greer (US 2,680,423) as applied to claims 1 and 2 above and further in view of Schaible II et al (US 6,629,493).
The teachings of Moore and Greer have been mentioned above. Moore further provides for a conveyor pair (354/361) between enrober (355 and 365) with a particulate dispensing component (363; [0043]) having a conveyor above the conveyor pair (354/361) for applying particulate material on conveyed food pieces. Plural enrobers or drums may be used as evidenced by [0042 and 0049] of Moore.  Moore recognizes that particles may be applied using a tumble drum for regular or uniformly shaped food core product [0049].  The provision of a particulate tumbledrum following the initial liquid component applying first enrober or tumble drum for  coating and handling regularly shaped or uniformly shaped food core pieces would yield predictable results. The food coating system as defined by the combination above does not include a particulate dispenser component able to apply dry or particulate component to a conveyor being beneath the stream of food pieces.  A [particulate] dispenser component able to apply dry or particulate component to a conveyor being beneath the stream of food pieces is taught by Schaible (see Fig. 14). Schaible recognizes in a food coating system, an arrangement wherein a [particulate] dispenser component (450) is disposed beneath or under a stream of conveyed food pieces and particulate material is fed upward to an upper run (430; see Fig. 14) of a conveyor to coat the upper run and thereby apply particulate material to an underside of conveyed food pieces (col. 23, lines 55+, col. 24, lines 1-5, and lines 24-28) which causes particulate material to adhere to the food product and minimizes loss of particulate material. In view of the teachings of Schaible, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the food coating system as defined by the combination above to provide the [particulate] dispenser component beneath or under a stream of conveyed food pieces wherein particulate material is fed upward to an upper run of the conveyor pair in order to cause particulate material to adhere to the underside stream of food pieces so the food pieces do not stick to the conveyor, to minimize particulate material loss, to ease refill of the [particulate] dispenser component when desired, and save on manufacturing costs.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 2009/0155423) in view of Greer (US 2,680,423) and Schaible II et al (US 6,629,493).
Moore provides a food coating system comprising an enrober which may include an enrober pair (355 and 365; [0042, 0049]), a first drum (355) of the pair applying a liquid component of a coating to at least a portion of a surface of a food piece in a stream of food pieces to produce a stream of first coated food pieces.  Plural enrobers or drums may be used as evidenced by [0042 and 0049] of Moore.  Moore recognizes that particles may be applied using a tumbledrum for regular or uniformly shaped food core product [0049].  The provision of a particulate tumbledrum following the initial liquid component applying first for coating and handling regularly shaped or uniformly shaped food core pieces in place of a fluidized bed would yield predictable results.  Moore further provides a dryer (375) to receive the stream and effect dried coated food pieces; a different conveyor ([0044]; not shown) defining a recycling conveyor apparatus that can be placed with respect to conveyor (361) or with respect to dryer (375) to facilitate recycling of a predetermined percentage of food; and a post dryer conveyor (371 or 376) for further downstream processing following the dryer.  Moore is silent concerning 1) a splitting apparatus to divide food pieces into two stream portions with recycling conveyor apparatus recycling food all the way back to the enrober pair for application of a second coating on the recycled food while another food stream continues on for further downstream processing along with a redirecting conveyor and 2) a [particulate] dispenser component able to apply dry or particulate component to a conveyor being beneath the stream of food pieces.  Greer recognizes in the food coating art, splitting/dividing a predetermined volume stream of coated food product following passage through a coating machine into two streams, a recycling stream wherein coated food product is directed to a turntable/redirecting conveyor(s) (28, 30, 40) to direct the food product back to the coating machine (12) for a second coating of the stream of coated food product and a finishing stream wherein a predetermined volume stream of single coated food conveys onto an output conveyor (36) for further downstream processing (see Figs. 1, 1a; claim 1; see Fig. 1a of Greer modified previously above with designation of the splitter/divider). Greer provides such an arrangement adaptive to existing coating apparatus to provide for single or double coated food product with use of very little floor space (col. 4, lines 5-16).  In light of the teachings of Greer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Moore food coating system to incorporate a  splitting apparatus including splitter/divider downstream of the enrober(s) and following with redirecting/recycling turntable/conveyor(s) in place of the Moore recycling conveyor apparatus in order to effect a single coating system or double coating system using the same floor space thereby reducing manufacturing costs.  The division of two stream portions of coated dried food with a recycling stream wherein coated food product is directed to turntable/redirecting conveyor(s) to direct the product back to a desired enrober or coating machine for a second coating of the stream of coated food product and a finishing stream wherein a predetermined volume stream of single coated food conveys onto an output conveyor for further downstream processing would allow for production of cheaper food product of the single coating food product from that of the more expensive food product of double coating food product.  As mentioned by Greer (col. 4, lines 10-16), adaptation of an existing single food coating system to a double coating food coating system may be done easily and quickly with very little floor space so such as modification would require only routine skill in the art.   Further, a [particulate] dispenser component able to apply dry or particulate component to a conveyor being beneath the stream of food pieces is recognized in the food coating art.  Schaible recognizes in a food coating system, an arrangement wherein a [particulate] dispenser component (450) is disposed beneath or under a stream of conveyed food pieces and particulate material is fed upward to an upper run (430; see Fig. 14) of a conveyor to coat the upper run and thereby apply particulate material to an underside of conveyed food pieces (col. 23, lines 55+, col. 24, lines 1-5, and lines 24-28) which causes particulate material to adhere to the food product and minimizes loss of particulate material. In view of the teachings of Schaible, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the food coating system as defined by the combination above to provide the [particulate] dispenser component beneath or under a stream of conveyed food pieces wherein particulate material is fed upward to an upper run of the conveyor pair in order to cause particulate material to adhere to the underside stream of food pieces so the food pieces do not stick to the conveyor, to minimize particulate material loss, to ease refill of the [particulate] dispenser component when desired, and save on manufacturing costs.
Regarding claim 15, see Moore dryer (375).
Regarding claim 16, the food coating system as defined by the combination above would provide for plural enrobers with conveyors for each respective enrober.
Regarding claim 17, the combined teachings of Moore, Greer, and Schaible have been mentioned above.  Moore recognizes the use of screening in a conveyor belt that is used in the system as evidenced by [0044].  One of ordinary skill in the art would readily appreciate providing a suitable screening conveyor belt defining a selector for selecting at least one stream portion of coated pieces via size with smaller food pieces being removed from the stream for recycling to the second drum.  The food coating system as defined by the combined teachings would minimally suggest incorporation of screening via a conveyor belt as this would be capable to select desired coated food pieces from fine coated food pieces by size which would thereby be recycled to the second drum and/or removed.
Regarding claim 18, the combined teachings have been mentioned above.  Moore recognizes the use of screening in a conveyor belt that is used in the system as evidenced by [0044].  One of ordinary skill in the art would readily appreciate providing a suitable screening conveyor belt defining an apparatus to select coated pieces via size with smaller food pieces being removed from the stream for recycling.  The food coating system as defined by the combined teachings would minimally suggest incorporation of screening via a conveyor belt as this would be capable to select desired coated food pieces from fine coated food pieces which would thereby be recycled and/or removed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (US 2009/0155423) in view of Schaible II et al (US 6,629,493).
Moore provides an enrober system comprising an enrober which may include an enrober pair (355 and 365; [0042, 0049]), a first drum (355) of the pair applying a liquid component of a coating to at least a portion of a surface of a food piece in a stream of food pieces to produce a stream of first coated food pieces.  Plural enrobers or drums may be used as evidenced by [0042 and 0049] of Moore.  Moore recognizes that particles may be applied using a tumbledrum for regular or uniformly shaped food core product [0049].  The provision of a particulate tumbledrum following the initial liquid component applying first for coating and handling regularly shaped or uniformly shaped food core pieces in place of a fluidized bed would yield predictable results.  Moore further provides for a conveyor pair (354/361) defining a conveyor apparatus to convey food pieces from one enrober to another; and a particulate dispensing component (363; [0043]) having a conveyor above the conveyor pair (354/361) for applying particulate material on conveyed food pieces.  Moore is silent concerning a [particulate] dispenser component able to apply dry or particulate component to a conveyor being beneath the stream of food pieces.  Schaible recognizes in a food coating system, an arrangement wherein a [particulate] dispenser component (450) is disposed beneath or under a stream of conveyed food pieces and particulate material is fed upward to an upper run (430; see Fig. 14) of a conveyor to coat the upper run and thereby apply particulate material to an underside of conveyed food pieces (col. 23, lines 55+, col. 24, lines 1-5, and lines 24-28) which causes particulate material to adhere to the food product and minimizes loss of particulate material. In view of the teachings of Schaible, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Moore enrober system and provide the [particulate] dispenser component beneath or under a stream of conveyed food pieces wherein particulate material is fed upward to an upper run of the conveyor pair in order to cause particulate material to adhere to the underside stream of food pieces so the food pieces do not stick to the conveyor, to minimize particulate material loss, to ease refill of the [particulate] dispenser component when desired, and save on manufacturing costs.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 19 are allowable for reasons of record of prosecution (see Applicants’ remarks/arguments filed 7/18/2022). 

Response to Arguments
Applicants’ arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
Applicants contend that all obviousness rejections should be withdrawn because the applied prior art does not teach or suggest the invention of claim 1 to include the conveyor apparatus redirecting 20 to 60% of the stream of dried first coated food pieces back to the enrober for a second coating.
In response to this argument, Greer recognizes in the food coating art, splitting/dividing a predetermined volume stream (i.e., one-half side portion, col. 3, lines 12-16; 50%) of coated food product following passage through a coating machine into two streams.  Thus, the food coating system as defined by the combination above having a splitter/divider with turntable/conveyor to return a predetermined volume stream (i.e., one-half side portion, Greer, col. 3, lines 12-16; 50%) of coated food product would enable one-half of stream of dried first coated pieces back to the enrober.  The invention instantly claimed would not appear to warrant a grant of patentability.  
Applicants further content that all obviousness rejections should be withdrawn because the applied prior art does not teach or suggest the invention of amended claim 1.  Applicant has clarified in claim 1 that the splitter is configured to split the stream of dried first coated food pieces into at least two stream portions. In contrast, the alleged splitter/divider in Greer indicated by the Examiner on page 13 of the Office Action directs all of the first coated food pieces to turntable 28; it does not split the first coated candies into two stream portions. As such, the Applicant submits that the combination of Moore and Greer fails to teach all of the limitations of claim 1 and respectfully requests that the rejection of claim 1 be withdrawn.  
In response, we agree to disagree on this issue.  Greer recognizes in the food coating art, splitting/dividing a predetermined volume stream (i.e., one-half side portion, col. 3, lines 12-16; 50%) of coated food product following passage through a coating machine into two streams, a) a recycling stream wherein coated food product is directed to a turntable/conveyor (28, 30, 40) to direct food product back to the coating machine (12) for a second coating of the stream of coated food product and b) a finishing stream wherein a predetermined volume stream of single coated food conveys onto an output conveyor (36) for further downstream processing (Figs. 1, 1a; claim 1; see Fig. 1a of Greer modified below with designation of the splitter/divider). Only a half portion of dried coated food pieces would be returned to the enrober for a second coating.  This would allow for production of cheaper food product (i.e., single coating food product) from the more expensive (i.e., double coating food product).  The resulting combined food coating system would yield predictable results.  No new functionality would arise from the combination.
	Applicants further contends that all obviousness rejections should be withdrawn against claim 14 because the combined prior art, Moore, Greer, and Schaible, do not teach a first enrober drum to apply liquid coating and a second enrober drum to apply dry coating to food pieces.  Moore teaches away from apply dry coating to food pieces in a tumble drum in [0049].  Thus, the invention of claim 14 would overcome the applied prior art.
	In response, all obviousness rejections have been maintained with respect to claim 14. Plural enrobers or drums may be used as evidenced by [0042 and 0049] of Moore.  Moore recognizes that particles may be applied using a tumbledrum for regular or uniformly shaped food core product [0049].  The provision of a particulate tumbledrum following the initial enrober drum for first applying liquid coating in use with handling regularly shaped or uniformly shaped food core pieces in place of a fluidized bed would yield predictable results.  The invention instantly claimed would still appear to merely combine structural features used in food coating art.  Moore does not teach away from using a tumbledrum for applying particles or dry component because Moore recognizes such a drum should be used for such a purpose when   regularly shaped or uniformly shaped food core pieces are handled.  Thus, the invention of claim 14 would not overcome the teachings of the combined applied prior art.
	Applicants argue that all obviousness rejections should be withdrawn against claim 20 because the combined prior art, Moore and Schaible, do not teach a first enrober drum to apply liquid coating and a second enrober drum to apply dry coating to food pieces.  Moore teaches away from apply dry coating to food pieces in a tumble drum in [0049].  Thus, the invention of claim 20 would overcome the applied prior art.
	In response, all obviousness rejections have been maintained with respect to claim 20. Plural enrobers or drums may be used as evidenced by [0042 and 0049] of Moore.  Moore recognizes that particles may be applied using a tumbledrum for regular or uniformly shaped food core product [0049].  The provision of a particulate tumbledrum following the initial enrober drum for first applying liquid coating in use with handling regularly shaped or uniformly shaped food core pieces in place of a fluidized bed would yield predictable results.  The invention instantly claimed would still appear to merely combine structural features used in food coating art.  Moore does not teach away from using a tumbledrum for applying particles or dry component because Moore recognizes such a drum should be used for such a purpose when   regularly shaped or uniformly shaped food core pieces are handled.  Thus, the invention of claim 20 would not overcome the teachings of the combined applied prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
8/23/2022